

Exhibit 10.1


AMENDED AND RESTATED MASTER TERMINALLING SERVICES AGREEMENT
This Amended and Restated Master Terminalling Services Agreement (the
“Agreement”) is dated as of February 22, 2013, by and among Tesoro Refining &
Marketing Company LLC, a Delaware limited liability company (“TRMC”), Tesoro
Alaska Company, a Delaware corporation (“TAK” and, together with TRMC, “Tesoro”)
and Tesoro Logistics Operations LLC, a Delaware limited liability company
(“TLO”).
RECITALS
WHEREAS, by virtue of their indirect ownership interests in Tesoro Logistics LP
(the “Partnership”), TLO's parent entity, each of TAK and TRMC have an economic
interest in the financial and commercial success of the Partnership and its
operating subsidiary, TLO; and
WHEREAS, the Parties (as defined below and in the case of TRMC, its predecessor
corporate entity) entered into a Master Terminalling Services Agreement as of
April 26, 2011, and desire to amend and restate that agreement in its entirety
as set forth herein to memorialize the terms of their ongoing commercial
relationship.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the parties to this Agreement hereby agree as follows:
1.
DEFINITIONS



Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.
“Additive Facilities” has the meaning set forth in Section 17(a).
“Additized Gasoline” has the meaning set forth in Section 18(a).
“Adjusted Minimum Volume Commitment” means Tesoro's Minimum Throughput
Commitment, adjusted by deducting the applicable Stipulated Volume for each
Terminal that is no longer subject to this Agreement at any time.
“Agreement” has the meaning set forth in the Preamble.
“Ancillary Services” means the following services to be provided by TLO to
Tesoro: ethanol receipt (rail and truck), ethanol storage, ethanol blending,
generic gasoline additization, jet additization, jet certification,
lubricity/conductivity additization, Product receipt (barge), proprietary
additive additization, red dye additization, transmix loading (truck) and winter
flow improver additization.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority



--------------------------------------------------------------------------------



having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect.
“Base Gasoline” has the meaning set forth in Section 18(a).
“Blending Instructions” has the meaning set forth in Section 21(c).
“bpd” means barrels per day.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
“Capacity Resolution” has the meaning set forth in Section 32(c).
“Carrier” means a third-party agent or contractor hired by Tesoro, who is in the
business of transporting Products via tank trucks.
“Commencement Date” has the meaning set forth in Section 2.
“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.
“Credit” has the meaning set forth in Section 7(b).
“Curtailment Fee” has the meaning set forth in Section 30(b).
“DCA” has the meaning set forth in Section 18(a).
“EPA” has the meaning set forth in Section 14(a).
“Ethanol Services” has the meaning set forth in Section 21(a).
“Excess Amounts” means, for any Month, the aggregate volumes throughput by
Tesoro in excess of the Minimum Throughput Commitment, multiplied by the
weighted average Terminalling Service Fee paid by Tesoro during such Month.
“Extension Period” has the meaning set forth in Section 3.
“First Offer Period” has the meaning set forth in Section 34(b).

2

--------------------------------------------------------------------------------



“Force Majeure” means circumstances not reasonably within the control of TLO and
which, by the exercise of due diligence, TLO is unable to prevent or overcome
that prevent performance of TLO's obligations, including: acts of God, strikes,
lockouts or other industrial disturbances, wars, riots, fires, floods, storms,
orders of courts or Governmental Authorities, explosions, terrorist acts,
breakage, accident to machinery, storage tanks or lines of pipe and inability to
obtain or unavoidable delays in obtaining material or equipment and similar
events.
“Force Majeure Notice” has the meaning set forth in Section 31(a).
“Force Majeure Period” has the meaning set forth in Section 31(a).
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Initial Term” has the meaning set forth in Section 3.
“LAC” has the meaning set forth in Section 18(a).
“Minimum Throughput Commitment” means an aggregate amount of Products equal to
100,000 bpd (on a monthly average basis); provided however, that the Minimum
Throughput Commitment during the Month in which the Commencement Date occurs
shall be prorated in accordance with the ratio of the number of days including
and following the Commencement Date in such Month to the total number of days in
such Month.
“Month” means a calendar month.
“Notice Period” has the meaning set forth in Section 30(a).
“Offer Period” has the meaning set forth in Section 32(g).
“OPIS” has the meaning set forth in Section 8(a).
“Partnership” has the meaning set forth in the Recitals to this Agreement.
“Partnership Change of Control” means Tesoro Corporation ceases to possess,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the general partner of the Partnership, whether
through ownership of voting securities, by contract, or otherwise.
“Party” or “Parties” means that each of TAK, TRMC and TLO is a “Party” and
collectively are the “Parties” to this Agreement.
“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

3

--------------------------------------------------------------------------------



“Product” or “Products” means the petroleum products, ethanol or biofuels
described herein as being handled under this Agreement.
“Purchase Order” has the meaning set forth in Section 5(a).
“Receiving Party Personnel” has the meaning set forth in Section 37(d).
“Red Dye” has the meaning set forth in Section 19(a).
“Refineries” means the Tesoro refineries located in Anacortes, Washington;
Kenai, Alaska; Mandan, North Dakota; Salt Lake City, Utah; and Martinez and Los
Angeles, California.
“Restoration” has the meaning set forth in Section 32(b).
“Right of First Refusal” has the meaning set forth in Section 32(g).
“Shortfall Payment” has the meaning set forth in Section 7(b).
“Stipulated Volume” means the stipulated volume in bpd as set forth for each
Terminal on Schedule A attached hereto.
“Storage Contract” has the meaning set forth in Section 32(g).
“Subject Tank” has the meaning set forth in Section 32(g).
“Suspension Notice” has the meaning set forth in Section 30(a).
“TAK” has the meaning set forth in the Preamble.
“Term” has the meaning set forth in Section 3.
“Terminalling Right of First Refusal” has the meaning set forth in Section
34(b).
“Terminalling Service Fee” means, for any Month during the Term, the total fee
per barrel of throughput paid by Tesoro during that Month for terminalling,
dedicated storage and Ancillary Services provided by TLO.
“Terminals” means the Terminals set forth on Schedule A attached hereto.
“Termination Notice” has the meaning set forth in Section 31(a).
“Tesoro” has the meaning set forth in the Preamble.
“Tesoro Termination Notice” has the meaning set forth in Section 31(b).
“TLO” has the meaning set forth in the Preamble.
“Transmix” has the meaning set forth in Section 13.

4

--------------------------------------------------------------------------------



“TRMC” has the meaning set forth in the Preamble.
2.COMMENCEMENT DATE
The Parties agree that the “Commencement Date” was April 26, 2011.
3.TERM
The initial term of this Agreement shall commence on the Commencement Date and
shall continue through April 30, 2021 (the “Initial Term”); provided, however,
that Tesoro may, at its option, extend the Initial Term for up to two (2)
renewal terms of five (5) years each (each, an “Extension Period”) by providing
written notice of its intent to TLO no less than ninety (90) days prior to the
end of the Initial Term or the then-current Extension Period. The Initial Term,
and any extensions of this Agreement as provided above, shall be referred to
herein as the “Term.”
4.MINIMUM THROUGHPUT COMMITMENT
(a)During the Term and subject to the terms and conditions of this Agreement,
Tesoro shall throughput the Minimum Throughput Commitment at the Terminals, and
TLO shall make available to Tesoro commingled storage and throughput capacity at
each respective Terminal, sufficient to allow Tesoro to throughput the
Stipulated Volume of Products at such Terminal.
(b)Allocation of storage and throughput capacity for separate Products at each
Terminal shall be in accordance with current practices, or as otherwise may be
set forth in a Purchase Order, as described below.
(c)Tesoro may throughput volumes in excess of its Minimum Throughput Commitment,
up to the then-available capacity of each Terminal, net of any third-party
commitments, as determined by TLO at any time, which allocation of any excess
capacity shall be in accordance with current practices, or as otherwise may be
set forth in a Purchase Order, as described below.
(d)In the event at any time this Agreement is terminated as to one or more
Terminals, as provided herein, then the Minimum Throughput Commitment shall
thereafter be adjusted to be the Adjusted Minimum Volume Commitment.
5.PURCHASE ORDERS
(a)In addition to the throughput subject to the Minimum Volume Commitment set
forth in this Agreement, TLO and Tesoro may enter into purchase orders
substantially in the form attached hereto as Exhibit 1 (each, a “Purchase
Order”). Upon a request by Tesoro pursuant to this Agreement or as deemed
necessary or appropriate by TLO in connection with the services to be delivered
pursuant hereto, TLO shall generate a Purchase Order to set forth the specific
terms and conditions for providing the applicable services described therein and
the applicable fees to be charged for such services. No Purchase Order shall be
effective until fully executed by both TLO and Tesoro.

5

--------------------------------------------------------------------------------



(b)Items available for inclusion on a Purchase Order include, but are not
limited to, the following:
(i)allocation of storage and throughput capacity for separate Products at each
Terminal, other than pursuant to current practices;
(ii)per-barrel fees for the volumes Tesoro throughputs at the Terminals;
(iii)if dedicated storage tanks are to be utilized and the fees payable by
Tesoro therefor;
(iv)any allocation of excess capacity, other than pursuant to current practices;
(v)fees to be paid by Tesoro for the use of any allocation of excess capacity;
(vi)any Ancillary Services for each Terminal and the fees for such Ancillary
Services;
(vii)any surcharge not otherwise imposed by TLO pursuant to Section 6;
(viii)any capital expenditures and related costs subject to reimbursement
pursuant to Section 9;
(ix)any cleaning of tanks or the conversion of a dedicated tank to storage of a
different Product pursuant to Section 9 and the fees related thereto;
(x)any special or proprietary additive injection services or higher additive
injection rates and the fees for such services pursuant to Sections 16 and 18;
(xi)any fees to be paid by Tesoro to TLO for lubricity and conductivity additive
and injection services (including DCA injection) provided pursuant to Section 17
and 18 for Low Sulfur Diesel/Ultra Low Sulfur Diesel Fuel delivered to trucks
for Tesoro's account;
(xii)any fees for the operation of special additive equipment described in
Section 20;
(xiii)the receipt, storage and blending of ethanol into Tesoro's gasoline
pursuant to Section 21;
(xiv)the reimbursement of any costs incurred by TLO for periodic software
updates, replacement of loading systems or software or other upgrades pursuant
to Section 22; and
(xv)any dedicated storage to be provided and applicable fees therefor.

6

--------------------------------------------------------------------------------



(c) Any fees set forth in this Agreement and any Purchase Order shall be
increased on July 1 of each year of the Term, by a percentage equal to the
greater of zero or the positive change in the CPI-U (All Urban Consumers), as
reported by the U.S. Bureau of Labor Statistics.
(d) In case of any conflict between the terms of this Agreement and the terms of
any Purchase Order, the terms of the applicable Purchase Order shall govern.
6.SURCHARGES
If, during the Term, new laws or regulations are enacted that require TLO to
make substantial and unanticipated capital expenditures with respect to the
Terminals, TLO may impose a monthly surcharge to cover Tesoro's pro rata share
of the cost of complying with these laws or regulations, based upon the
percentage of Tesoro's use of the services or facilities impacted by such new
laws or regulations. TLO and Tesoro shall use their reasonable commercial
efforts to comply with these laws and regulations, and shall negotiate in good
faith to mitigate the impact of these laws and regulations and to determine the
level of the monthly surcharge.
7.PAYMENT; SHORTFALL PAYMENTS
(a)TLO shall invoice Tesoro on a monthly basis and Tesoro shall pay all amounts
due under this Agreement and any Purchase Order (including Shortfall Payments
and Curtailment Fees, each as defined herein) no later than ten (10) calendar
days after Tesoro's receipt of TLO's invoices. Any past due payments owed by
Tesoro to TLO shall accrue interest, payable on demand, at the rate of eight
percent (8%) per annum from the due date of the payment through the actual date
of payment.
(b)If, during any Month during the Term, Tesoro throughputs aggregate volumes
less than the Minimum Throughput Commitment for such Month, then Tesoro shall
pay TLO an amount (a “Shortfall Payment”) for any shortfall. Shortfall Payments
shall be equal to the weighted average Terminalling Service Fee paid by Tesoro
during that Month across all of the Terminals, multiplied by the aggregate
monthly shortfall across all Terminals. The dollar amount of any Shortfall
Payment paid by Tesoro shall be posted as a credit (a “Credit”) to Tesoro's
account and may be applied against any Excess Amounts owed by Tesoro during any
of the succeeding three (3) Months. For informational purposes only, attached as
Exhibit 2 hereto is a sample calculation demonstrating the Shortfall Payment and
its application. Credits will be applied in the order in which such Credits
accrue and any remaining portion of the Credit that is not used by Tesoro during
the succeeding three (3) Months shall expire (e.g., a Credit that accrues in
January will be available in February, March and April, will expire at the end
of April, and must be applied prior to applying any Credit which accrues in
February).
(c)If at any time during the Term, any tank, rack or other equipment or facility
of TLO that is dedicated to Tesoro or otherwise being used to provide services
hereunder, is removed from service for reasons other than routine repair and
maintenance, and if removal of such tank, rack or other equipment or facility
from service restricts Tesoro from being able to throughput its Stipulated
Volume and receive associated Ancillary Services at the Terminal where such
tank, rack or other equipment or facility is located, then until such tank, rack
or other

7

--------------------------------------------------------------------------------



equipment or facility is restored to service, Tesoro's Minimum Throughput
Commitment shall be reduced by the difference between the Stipulated Volume and
the amount that Tesoro can effectively throughput at such location without
restriction until such tank, rack or other equipment or facility is restored to
service.
8.VOLUME LOSSES
(a)With respect only to the Anchorage, Boise, Burley, Stockton and Vancouver
Terminals and on a per Terminal basis, not based on the aggregate of all
Terminals, TLO shall bear the risk of any actual volume losses of each Product
to the extent that such losses exceed 0.25% of the volumes of such Product
received at the Terminal, to be pro rated among users of such Terminal, during
any Month during the Term. Volumes and losses of each Product shall be
determined and accounted for as of the end of each Month. To the extent that
actual losses of any Product are less than 0.25% during any particular Month,
Tesoro shall repurchase from TLO the difference between the actual loss and the
0.25% allowance at a price per barrel for that Product as reported by the Oil
Price Information Service (“OPIS”) using the monthly average OPIS unbranded
contract rack posting for that Product during the Month in which the volume
difference was accounted for. All such sales shall be “AS IS”, “WHERE IS”,
without any warranty, express or implied, including warranties of
merchantability, fitness or title, all of which are expressly excluded. If
volume losses of any Product exceed 0.25% during any particular Month, TLO shall
pay Tesoro for the difference between the actual loss and the 0.25% allowance at
a price per barrel for that Product as reported by OPIS using the monthly
average OPIS unbranded contract rack posting for that Product during the Month
in which the volume difference was accounted for. Deliveries on Saturday, Sunday
or federal holidays shall be excluded from the calculation for the applicable
Month.
(b)For all other Terminals, TLO shall have no obligation to measure volume gains
and losses and shall have no liability whatsoever for physical losses, except if
such losses are caused by the gross negligence or willful misconduct of TLO, as
further described in Section 27 herein.
9.REIMBURSEMENT
(a)Tesoro shall reimburse TLO for: (i) the actual cost of any regulatory fees
incurred by TLO based on Tesoro's proportionate share of the actual volumes
Tesoro throughputs based upon the percentage of Tesoro's use of the services or
facilities impacted by regulatory fees; (ii) the actual cost of any capital
expenditures that TLO agrees to make upon Tesoro's request pursuant to a
Purchase Order to provide services hereunder, other than capital expenditures
required for TLO to continue to provide those services specified hereunder; and
(iii) the actual cost of any third-party fees, including port fees, incurred in
connection with carrying out the terms of this Agreement or any Purchase Order.
(b)If cleaning of any tanks is performed by TLO at the specific request of
Tesoro, a Purchase Order shall provide for Tesoro to bear (or reimburse TLO) for
all costs to clean, degas or otherwise prepare the tank(s) including, without
limitation, the cost of removal, processing, transportation, disposal, of all
waste and the cost of any taxes or charges TLO may be required to pay in regard
to such waste. For any tanks that are dedicated to Tesoro for segregated storage
of

8

--------------------------------------------------------------------------------



Tesoro's Products as set forth in any Purchase Order, Tesoro agrees to reimburse
TLO for the reasonable cost of changes necessary to return the segregated
storage tanks to TLO on termination of their dedication for segregated storage
under this Agreement or any Purchase order, in the same condition as originally
received less normal wear and tear. If Tesoro requests that any such dedicated
tank be converted to storage of a different Product, then a Purchase order shall
provide for Tesoro to be responsible for reimbursing TLO for all costs of such
conversion, including all costs to clean, degas or otherwise prepare the tank(s)
including, without limitation, the cost of removal, processing, transportation,
disposal, of all waste and the cost of any taxes or charges TLO may be required
to pay in regard to such waste. Tesoro shall not be responsible to TLO for any
throughput fees and dedicated tank storage fees associated with any dedicated
storage tanks taken out of service during the period that such tank is out of
service.
(c)All of the foregoing reimbursements shall be made in accordance with the
payment terms set forth in Section 7(a) herein.
10.CUSTODY TRANSFER AND TITLE
(a)Pipeline
(i)Receipts. For Product received into a Terminal by pipeline, custody of the
Product shall pass to TLO at the flange where it enters the Terminal's receiving
line. For receipts of Product at a Terminal rack at Mandan, Salt Lake City or
Wilmington, custody shall transfer at the point where the pipeline from the
Refinery crosses onto the property controlled by TLO.
(ii)Deliveries. For Product delivered by a Terminal into pipeline, custody of
the Product shall pass to Tesoro at the flange where it exits the Terminal's
delivery line.
(b)Rail Receipts. For Product received by rail, custody shall pass to TLO when
the locomotive used to transfer Tesoro's rail cars to the Terminal is uncoupled
from such rail cars at the Terminal.
(c)Truck. For receipts and deliveries to or from trucks, custody shall pass at
the flange where the hoses at TLO's facility interconnect with the truck.
(d)Marine. For receipts and deliveries to or from marine vessel at Vancouver,
custody shall pass at the flange where TLO's facility interconnects with the
hoses connected to the marine vessel; for receipts and deliveries to or from
marine vessel at Anchorage, custody shall pass at the flange where TLO's
facility interconnects with the Port of Anchorage Valve Yard.
(e)General. Upon re-delivery of any Product to Tesoro's account, Tesoro shall
become solely responsible for any loss, damage or injury to person or property
or the environment, arising out of transportation, possession or use of such
Product after transfer of custody and the loss allowance provisions hereof shall
apply to Product while in TLO's custody. Title to all Tesoro's Product received
in the Terminals shall remain with Tesoro at all times. Both Parties acknowledge
that this Agreement and any Purchase Orders represent a bailment of Products by
Tesoro to TLO and not a consignment of Products, it being understood that TLO
has

9

--------------------------------------------------------------------------------



no authority hereunder to sell or seek purchasers for the Products of Tesoro,
except as provided in Section 8 above and Section 13 below. Tesoro hereby
warrants that it shall, at all times, have good title to and the right to
deliver, throughput, store and receive Products pursuant to the terms of this
Agreement or any applicable Purchase Order.
11.PRODUCT QUALITY
(a)Tesoro warrants that all Products delivered under this Agreement or any
Purchaser Order shall meet the latest applicable pipeline specifications for
that Product upon receipt at the applicable Terminal and contain no deleterious
substances or concentrations of any contaminants that may make it or its
components commercially unacceptable in general industry application. Tesoro
shall not deliver to any of the Terminals any Products which: (a) would in any
way be injurious to any of the Terminals; (b) would render any of the Terminals
unfit for the proper storage of similar Products; (c) would contaminate or
otherwise downgrade the quality of the Products stored in commingled storage;
(d) may not be lawfully stored at the Terminals; or (e) otherwise do not meet
applicable Product specifications for such Product that are customary in the
location of the Terminal. If, however, there are Products that do not have such
applicable specifications, the specifications shall be mutually agreed upon by
the Parties. Should Tesoro's commingled Products not meet or exceed the minimum
quality standards set forth in this Agreement or any applicable Purchase Order,
Tesoro shall be liable for all loss, damage and cost incurred thereby, including
damage to Products of third parties commingled with Tesoro's unfit Products.
(b)TLO shall have the right to store compatible Products received for Tesoro's
account with Products belonging to TLO or third parties in TLO's commingled
storage tanks. TLO shall handle Tesoro's fungible Products in accordance with
TLO's prevailing practices and procedures for handling such Products. The
quality of all Products tendered into commingled storage for Tesoro's account
shall be verified either by Tesoro's refinery analysis or supplier's
certification, such that Products so tendered shall meet TLO's Product
specifications. All costs for such analysis shall be borne solely by Tesoro. TLO
shall have the right to sample any Product tendered to the Terminals hereunder.
The cost of such sampling shall be borne solely by TLO. All Products returned to
Tesoro shall meet or exceed Product specifications in effect on the date the
Products are delivered to Tesoro. Notwithstanding any other provision herein,
any and all Products that leave the Terminals shall meet all relevant ASTM, EPA,
federal and state specifications, and shall not leave the Terminals in the form
of a sub-octane grade Product.
(c)TLO shall exercise reasonable care to ensure that all Products delivered by
third Parties into commingled storage with Tesoro's Products meet applicable
Product specifications for such Product that are customary in the location of
the Terminal. In the event that Tesoro's Products are commingled with
third-party Products that do not meet or exceed the minimum quality standards
set forth in this Agreement or any Purchase Order, TLO shall be liable for all
loss, damage and cost incurred thereby.
12.MEASUREMENT
All quantities of Products received or delivered by or into truck, rail, or
marine vessel shall be measured and determined based upon the meter readings at
each Terminal, as reflected

10

--------------------------------------------------------------------------------



by delivery tickets or bills of lading, or if such meters are unavailable, by
applicable calibration tables. All quantities of Products received and delivered
by pipeline shall be measured and determined based upon the meter readings of
the pipeline operator, as reflected by delivery tickets, or if such meters are
unavailable, by applicable calibration tables. Deliveries to a Terminal rack at
Mandan, Salt Lake City or Wilmington from a Refinery shall be deemed to be the
same as the corresponding volumes delivered contemporaneously from the Terminal
rack. Deliveries by book transfer shall be reflected by entries in the books of
TLO. All quantities shall be adjusted to net gallons at 60° F in accordance with
ASTM D-1250 Petroleum Measurement Tables, or latest revisions thereof. A barrel
shall consist of 42 U.S. gallons and a gallon shall contain 231 cubic inches.
Meters and temperature probes shall be calibrated according to applicable API
standards. Tesoro shall have the right, at its sole expense, and in accordance
with rack location procedure, to independently certify such calibration. Storage
tank gauging shall be performed by TLO's personnel. TLO's gauging shall be
deemed accurate unless challenged by an independent certified gauger. Tesoro may
perform joint gauging at its sole expense with TLO's personnel at the time of
delivery or receipt of Product, to verify the amount involved. If Tesoro should
request an independent gauger, such gauger must be acceptable to TLO and such
gauging shall be at Tesoro's sole expense.
13.PRODUCT DOWNGRADE AND INTERFACE
Product downgraded as a result of ordinary Terminal or pipeline operations
including line flushing, rack meter provings or other necessary Terminals
operations shall not constitute losses for which TLO is liable to Tesoro. TLO
shall account for the volume of Product downgraded, and Tesoro's inventory of
Products and/or interface shall be adjusted, provided that, in some cases
interface volume (“Transmix”) received shall be ratably shared between Tesoro
and other customers receiving Products in the same shipment or stored in
commingled storage. Tesoro shall remove its Transmix upon notice from TLO and
shall be subject to applicable throughput fees upon its removal. If Transmix is
not removed within fifteen (15) days after notification, TLO shall have the
right to sell such Transmix at market rates and return any proceeds to Tesoro,
less applicable throughput fees and delivery costs in effect at the time of such
sale.
14.PRODUCT DELIVERIES, RECEIPTS AND WITHDRAWALS
(a)All supervised deliveries, receipts and withdrawals hereunder shall be made
within the normal business hours of each Terminal and at such times as may be
required by Tesoro upon prior notice and approval by TLO, all in accordance with
the agreed-upon scheduling. Unsupervised deliveries, receipts and withdrawals
shall be made only with TLO's prior approval and in strict accordance with TLO's
current operating procedures for the Terminals. Tesoro warrants that all
vehicles permitted to enter the Terminals on behalf of Tesoro shall meet all
requirements and standards promulgated by applicable regulatory authority
including the Department of Transportation, the Occupational Safety and Health
Administration, and the Environmental Protection Agency (the “EPA”). Tesoro
further warrants that it shall only send to the Terminals those employees,
agents and other representatives acting on behalf of and at Tesoro's direction
who have been properly instructed as to the characteristics and safe hauling
methods associated with the Products to be loaded and hauled. Tesoro further
agrees to be responsible to TLO for the performance under this Agreement or any
Purchase Order by its agents and/or representatives receiving Products at the
Terminals.

11

--------------------------------------------------------------------------------



(b)Tesoro shall withdraw from the Terminals only those Products that it is
authorized to withdraw hereunder. Tesoro shall neither duplicate nor permit the
duplication of any loading device (i.e., card lock access) provided hereunder.
Tesoro shall be fully and solely responsible for all Products loaded through the
use of the loading devices issued to Tesoro in accordance with this Agreement or
pursuant to any Purchase Order; provided, however; that Tesoro shall not have
any responsibility or liability hereunder in the event that the load
authorization system provided hereunder fails or malfunctions in any way unless
a credit department override is provided, which authorizes Tesoro to load the
Products.
(c)Both Parties shall abide by all federal, state and local statutes, laws and
ordinances and all rules and regulations which are promulgated by TLO and which
are either furnished to Tesoro or posted at the Terminals, with respect to the
use of the Terminals as herein provided. It is understood and agreed by Tesoro
that these rules and regulations may be changed, amended or modified by TLO at
any time. All changes, amendments and modifications shall become binding upon
Tesoro ten (10) days following the posting of a copy at the affected Terminals
or the receipt by Tesoro of a copy, whichever occurs sooner.
(d)For all purposes hereunder, Tesoro's jobbers, distributors, Carriers, haulers
and other customers designated in writing or otherwise by Tesoro to have loading
privileges under this Agreement or any Purchase Order or having possession of
any loading device furnished to Tesoro pursuant to this Agreement or any
Purchase Order, together with their respective officers, servants and employees,
shall, when they access the Terminals, be deemed to be representatives of
Tesoro.
15.DELIVERIES INTO TRANSPORT TRUCKS
Prior to transporting any Products loaded into transport trucks at the
Terminals, Tesoro and its Carriers shall make or cause to be made, the following
certifications on the delivery receipt or bill of lading covering the Products
received:
“If required by 49 CFR 172.204, this is to certify that the above-named
materials are property classified, described, packaged, marked and labeled, and
are in proper condition for transportation according to the applicable
regulations of the Department of Transportation. Carrier hereby certifies that
the cargo tank used for this shipment is a proper container for the commodity
loaded therein and complies with Department of Transportation specifications and
certifies that cargo tank is properly placarded and marked to comply with
regulations pertaining to hazardous materials.”
TLO may require each Carrier coming into the Terminals to expressly agree in
writing to be bound by the provisions of this Agreement or any Purchase Order
with respect to withdrawals and loading of Products hereunder or thereunder, to
conduct its operations at the Terminals in a safe manner, in accordance with all
Applicable Laws and regulations, and to carry the levels and types of insurance,
with appropriate endorsements and certificates, specified for Tesoro hereunder.

12

--------------------------------------------------------------------------------



16.ADDITIZATION OPTIONS
At each Terminal, TLO shall provide equipment for the injection of generic
additives, as provided below. Subject to the other provisions set forth herein,
and the availability of suitable space in a Terminal and its equipment, Tesoro
shall have the option of installing its own proprietary additive systems at the
Terminals which TLO shall operate, or utilizing the generic additive service
provided by TLO, or a combination of both. Tesoro shall designate pursuant to a
Purchase Order which additive injection service it desires. TLO shall be
responsible for providing generic additives as provided herein, and Tesoro shall
be responsible for providing any special or proprietary additives requested by
Tesoro.
17.LUBRICITY AND CONDUCTIVITY ADDITIVE
(a)TLO owns, maintains and operates diesel lubricity and conductivity additive
injection facilities (the “Additive Facilities”) at each of the Terminals. TLO
shall continue to maintain and operate such Additive Facilities in accordance
with customary industry standards during the Term or pursuant to an applicable
Purchase Order, including all required reporting and record keeping prescribed
by Applicable Law.
(b)During the Term or pursuant to an applicable Purchase Order, TLO shall
arrange for purchase and delivery of any and all required lubricity and
conductivity additive for injection through the Additive Facilities at the
Terminals.
(c)During the Term or pursuant to an applicable Purchase Order, TLO shall inject
into all Ultra Low Sulfur Diesel delivered to Tesoro at the Terminals an amount
of lubricity and conductivity additive that TLO determines to be sufficient to
comply with current ASTM diesel lubricity and conductivity specifications. TLO
shall, upon request, provide Tesoro with documentation of additive
specifications and additive injection, which TLO shall keep on file at each
Terminal.
18.DCA ADDITIVE INJECTION
(a)All gasoline Product leaving the Terminals shall be additized (“Additized
Gasoline”). As an exception, TLO shall accommodate a request from Tesoro to lift
base gasoline from the Terminals. In that case, the bill of lading issued by TLO
shall label all such Product as base gasoline (“Base Gasoline”). TLO shall
provide a generic Deposit Control Additive (“DCA”) injection service, including
all required reporting and record keeping prescribed by Applicable Law. The
additive supplied shall be a an EPA certified DCA. Subject to the other
provisions hereof, Tesoro may request TLO to instead inject a different
proprietary DCA into certain gasoline delivered hereunder, instead of the
generic DCA provided by TLO, and TLO shall accommodate such requests pursuant to
a Purchase Order specifying the specific additization required and fees to be
charged for its injection, subject to Tesoro providing a suitable Additized
Gasoline system for such proprietary additive. TLO shall ensure that such
additive is injected into all appropriate gasoline Product delivered to Tesoro
at a rate no lower than the Lowest Allowable Concentration (“LAC”) at which such
additive was certified. The gasoline additization rate shall be determined by
Tesoro, but shall not be less than 1.1 times the LAC specified by the respective
additive manufacturer or supplier.

13

--------------------------------------------------------------------------------



(b)Notwithstanding the above, Tesoro shall be solely responsible for registering
with the EPA or any other government agency its use of generic or proprietary
additive in its fuels, as required by Applicable Law. Tesoro shall submit, to
each applicable Terminal, evidence of registration in compliance with 40 C.F.R.
Part 80. Tesoro shall also be responsible for full compliance with any quarterly
or other regulatory reporting, and any other requirements under Applicable Law,
rule or regulation related to use of generic or proprietary additive in Tesoro's
Product.
19.
RED DYE INJECTION

(a)TLO shall provide a generic red dye additive (“Red Dye”) injection service
for diesel, including all required reporting and recordkeeping prescribed by
Applicable Law. TLO shall be responsible for determining the injection rates,
Red Dye inventory levels, meter readings, and calculations of actual treat
rates, in compliance with the minimum levels prescribed by the Internal Revenue
Service.
(b)Tesoro is responsible for designating which of its accounts shall be
authorized to use Red Dye diesel injection services. TLO equipment shall enable
designated Carriers and accounts to inject Red Dye upon request prior to loading
diesel Product at Terminals. Tesoro's Carrier shall be solely responsible for
designating that a load of diesel Product be injected with Red Dye, and TLO
shall have no liability with regard to whether a load of Product is additized
with Red Dye. TLO shall not be responsible for any loss, damage or liability
that arises from Carrier injecting or failing to inject Red Dye into Tesoro's
Product.
20.
SPECIAL ADDITIVE EQUIPMENT

As set forth in a Purchase Order, and subject to the other provisions set forth
herein and the availability of suitable space in a Terminal, TLO shall install
and maintain at the Terminals, at Tesoro's sole risk, cost and expense, such
special additive equipment as may be desirable for Products to be delivered to
Tesoro's account hereunder. The engineering and installation of any fixture,
equipment or appurtenance placed on the Terminals in respect thereof shall be
subject to TLO's prior approval and supervision. During the Term, TLO shall
operate the special additive equipment with any fees therefor to be set forth in
a Purchase Order.
(a)Any such gasoline additive system shall include one above ground storage tank
(and any necessary modifications thereto), one additive injection pump, any and
all necessary piping and injectors. For the avoidance of doubt, the above ground
storage tank shall be supplied by Tesoro.
(b)Subject to the supervision of TLO, TLO or its designee shall install the
additive system. Tesoro shall be responsible for 100% of all costs of the
Additized Gasoline system, including without limitation, costs associated with
any required piping, nozzles, fittings, equipment, injection panels, labor
and/or installation thereof, and if any existing load rack equipment will not
support such additional additive system, then Tesoro shall bear all costs of
enlarging or renovating such load rack to support the additional additive system
requested by Tesoro pursuant to a Purchase Order. Tesoro shall reimburse TLO for
all such costs within ten days after receipt of an invoice from TLO for such
costs. Upon completion of the installation of

14

--------------------------------------------------------------------------------



the Additized Gasoline system, the Additized Gasoline system shall become the
property of TLO, free and clear of any security interest or lien.
(c)Tesoro shall reimburse TLO for any and all necessary modifications to an
additional additive system required by Tesoro during the Term.
21.
ETHANOL BLENDING SERVICES

(a)Where ethanol receiving, storage and blending facilities are available at a
Terminal, and upon Tesoro's request pursuant to a Purchase Order, TLO shall
receive, store and blend ethanol into Tesoro's gasoline at a Terminal (“Ethanol
Services”). TLO shall provide and operate all equipment required for the Ethanol
Services. The equipment shall consist of truck and/or rail unloading racks,
tanks, pumps, motors, injectors, computer control, and any other ancillary
equipment necessary for the providing of the Ethanol Services.
(b)Tesoro shall be solely responsible for supplying inventories of ethanol at
its own expense, including the scheduling and transporting of ethanol into the
Terminals, subject to mutually agreeable notice and scheduling procedures. TLO
shall receive Tesoro's ethanol into fungible ethanol storage at the Terminal.
(c)Upon a request from Tesoro for Ethanol Services, a Purchase Order shall
provide the desired blending ratio of ethanol to gasoline at each applicable
Terminal, including the minimum Octane (R+M/2) rating (“Blending Instructions”),
for each grade of Tesoro's gasoline Product, prior to blending. TLO shall not
change the blending ratios without the prior written authorization of Tesoro.
(d)TLO shall maintain for a minimum of five (5) years written or electronic
records of the type and volume of oxygenate blended into Tesoro's gasoline.
(e)TLO shall maintain an industry standard quality assurance oversight program
of the ethanol blending process. TLO shall provide Tesoro with an end-of-year
report that, at a minimum, summarizes the volume of Tesoro's gasoline received
by TLO, the volume of oxygenate added to Tesoro's gasoline, and total volume of
blended gasoline.
(f)TLO shall allow Tesoro or its agents to monitor the oxygenate blending
operation by periodic audit, sampling, testing and/or records review to ensure
the overall volumes and type of oxygenate blended into gasoline is consistent
with the oxygenate claimed by Tesoro as required by 40 CFR
80.101(d)(4)(ii)(B)(2).
(g)TLO shall rely on Blending Instructions and data provided by Tesoro in
performing its obligations under this Agreement and any Purchase Order. Tesoro
agrees to be solely responsible for all claims arising from TLO's use of or
reliance on these Blending Instructions and data.
(h)When performing the Ethanol Services as per Tesoro's Blending Instructions,
TLO shall not certify to Tesoro or any third-party that blended gasoline does or
shall meet ASTM D 4814 or any federal, state, or local regulatory
specifications. Tesoro agrees that it is receiving from TLO the Blended Gasoline
in an “AS IS, WHERE IS” condition without

15

--------------------------------------------------------------------------------



warranties of any kind, including any warranties of merchantability or fitness
for a particular purpose, or its ability to meet ASTM or regulatory
specifications.
22.ACCOUNTING PROVISIONS AND DOCUMENTATION
(a)TLO shall furnish Tesoro with the following reports covering services
hereunder involving Tesoro's Products:
(i)within ten (10) Business Days following the end of the Month, a statement
showing, by Product: (A) Tesoro's monthly aggregate deliveries into the
Terminals; (B) Tesoro's monthly receipts from the Terminals; (C) calculation of
all Tesoro's monthly storage and handling fees; (D) Tesoro's opening inventory
for the preceding Month; (E) appropriate monthly loss allowance adjustments (as
applicable in accordance with Section 8); and (vi) Tesoro's closing inventory
for the preceding Month;
(ii)a copy of any meter calibration report, to be available for inspection upon
reasonable request by Tesoro at the Terminals following any calibration;
(iii)upon delivery from the Terminals, a hard copy bill of lading to the Carrier
for each truck, barge, or rail delivery. Upon reasonable request only, a hard
copy bill of lading shall be provided to Tesoro's accounting group. Upon each
truck delivery from the Terminals, bill of lading information shall be sent
electronically through General Electric Information Services Petroex System or
other mutually agreeable system;
(iv)for each marine shipment, all bills of lading (or other appropriate document
in the case of barges) and inspection reports (if conducted by independent
inspector); and
(v)transfer documents for each in-tank transfer.
(b)TLO shall be required to maintain the capabilities to support truck load
authorization technologies at each Terminal. However, costs incurred by TLO for
periodic software updates, replacement of loading systems or software or other
upgrades made at the request of Tesoro shall be recoverable from Tesoro pursuant
to a Purchase Order either as a lump sum payment or through an increase in
terminalling fees. Notwithstanding the foregoing, if an update, replacement or
upgrade is made other than at Tesoro's request, TLO and Tesoro shall mutually
agree pursuant to a Purchase Order on a fee for such update, replacement or
upgrade.
23.AUDIT AND CLAIMS PERIOD
Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement and any Purchase Order, and shall
have the right to audit such records at any reasonable time or times during the
Term and for a period of up to three years after termination of this Agreement
or any applicable Purchase Order. Claims as to shortage in quantity or defects
in quality shall be made by written notice within thirty (30) days after the
delivery in question or shall be deemed to have been waived.

16

--------------------------------------------------------------------------------



24.
LIENS

To secure any fees due and Tesoro's performance of its obligations under this
Agreement or any Purchase Order, Tesoro hereby grants to TLO an irrevocable lien
and security interest in and on all of its Products in the care and custody of
TLO and further grants TLO a limited power-of-attorney to dispose of such
Products at fair market value to the extent of any and all amounts owed by
Tesoro to TLO hereunder, after providing Tesoro with reasonable advance notice
of any such sale. At TLO's request, Tesoro shall sign a UCC-1 financing
statement acknowledging TLO's security interest in Tesoro's Product in the
Terminals.
25.
TAXES

Tesoro shall pay or cause to be paid all taxes, levies, royalties, assessments,
licenses, fees, charges, surcharges and sums due of any nature whatsoever (other
than income taxes, gross receipt taxes and similar taxes) imposed by any
federal, state or local government that TLO incurs on Tesoro's behalf for the
services provided by TLO under this Agreement or any Purchase Order. If TLO is
required to pay any of the foregoing, Tesoro shall promptly reimburse TLO in
accordance with the payment terms set forth in this Agreement or any Purchase
Order.
26.
LIMITATION ON LIABILITY

Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party's affiliated
Persons for any consequential, incidental, or punitive damages, or for loss of
profits or revenues (collectively referred to as “special damages”) incurred by
such Party or its affiliated Persons that arise out of or relate to this
Agreement or any Purchase Order, regardless of whether any such claim arises
under or results from contract, tort, or strict liability; provided that the
foregoing limitation is not intended and shall not affect special damages
imposed in favor of unaffiliated Persons that are not Parties to this Agreement.
27.
INDEMNITIES

(a)Notwithstanding anything else contained in this Agreement or any Purchase
Order, TLO shall release, defend, protect, indemnify, and hold harmless Tesoro
from and against any and all demands, claims (including third-party claims),
losses, costs, suits, or causes of action (including, but not limited to, any
judgments, losses, liabilities, fines, penalties, expenses, interest, reasonable
legal fees, costs of suit, and damages, whether in law or equity and whether in
contract, tort, or otherwise) for or relating to (i) personal or bodily injury
to, or death of the employees of Tesoro and, as applicable, its Carriers,
customers, representatives, and agents, (ii) loss of or damage to any property,
products, material, and/or equipment belonging to Tesoro and, as applicable, its
Carriers, customers, representatives, and agents, and each of their respective
affiliates, contractors, and subcontractors (except for those volume losses
provided for in Section 8), (iii) loss of or damage to any other property,
products, material, and/or equipment of any other description (except for those
volume losses provided for in Section 8), and/or personal or bodily injury to,
or death of any other Person or Persons; and with respect to clauses (i) through
(iii) above, which is caused by or resulting in whole or in part from the acts
and omissions of TLO in connection with the ownership or operation of the
Terminals and the services provided

17

--------------------------------------------------------------------------------



hereunder, and, as applicable, its carriers, customers (other than Tesoro),
representatives, and agents, or those of their respective employees with respect
to such matters, and (iv) any losses incurred by Tesoro due to violations of
this Agreement or any Purchase Order by TLO, or, as applicable, its customers
(other than Tesoro), representatives, and agents; PROVIDED THAT TLO SHALL NOT BE
OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TESORO FROM AND AGAINST ANY CLAIMS TO
THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF TESORO.
(b)Notwithstanding anything else contained in this Agreement or any Purchase
Order, Tesoro shall release, defend, protect, indemnify, and hold harmless TLO
and, and each of its respective affiliates, officers, directors, shareholders,
agents, employees, successors-in-interest, and assignees from and against any
and all demands, claims (including third-party claims), losses, costs, suits, or
causes of action (including, but not limited to, any judgments, losses,
liabilities, fines, penalties, expenses, interest, reasonable legal fees, costs
of suit, and damages, whether in law or equity and whether in contract, tort, or
otherwise) for or relating to (i) personal or bodily injury to, or death of the
employees of TLO and, as applicable, its carriers, customers, representatives,
and agents; (ii) loss of or damage to any property, products, material, and/or
equipment belonging to TLO and, as applicable, its carriers, customers,
representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors (except for those volume losses provided for in
Section 8); (iii) loss of or damage to any other property, products, material,
and/or equipment of any other description (except for those volume losses
provided for in Section 8), and/or personal or bodily injury to, or death of any
other Person or Persons; and with respect to clauses (i) through (iii) above,
which is caused by or resulting in whole or in part from the acts and omissions
of Tesoro, in connection with Tesoro's and its customers' use of the Terminals
and the services provided hereunder and Tesoro's Products stored hereunder, and,
as applicable, its Carriers, customers, representatives, and agents, or those of
their respective employees with respect to such matters; and (iv) any losses
incurred by TLO due to violations of this Agreement or any Purchase Order by
Tesoro, or, as applicable, its Carriers, customers, representatives, and agents;
PROVIDED THAT TESORO SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TLO
FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF
CONTRACT, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF TLO. For the avoidance of
doubt, nothing herein shall constitute a release by Tesoro of any volume losses
that are caused by the TLO's gross negligence, breach of this Agreement or any
Purchase Order or willful misconduct.
28.INSURANCE
(a)At all times during the Term and for a period of two (2) years after
termination of this Agreement for any coverage maintained on a “claims-made” or
“occurrence” basis, Tesoro and/or its Carrier (if applicable) shall maintain at
their expense the below listed insurance in the amounts specified below which
are minimum requirements. Tesoro shall require that Carrier cause all of its
contractors providing authorized drivers or authorized vehicles, to carry such
insurance, and Tesoro shall be liable to TLO for their failure to do so. Such
insurance shall provide coverage to TLO and such policies, other than Worker's
Compensation Insurance, shall include TLO as an Additional Insured. Each policy
shall provide that it is primary to and not contributory with any other
insurance, including any self-insured retention, maintained by TLO

18

--------------------------------------------------------------------------------



(which shall be excess) and each policy shall provide the full coverage required
by this Agreement and any Purchase Order. All such insurance shall be written
with carriers and underwriters acceptable to TLO, and eligible to do business in
the states where the Terminals are located and having and maintaining an A.M.
Best financial strength rating of no less than “A-” and financial size rating no
less than “VII”; provided that Tesoro and/or the Carrier may procure worker's
compensation insurance from the state fund of the state where the Terminal(s)
are located. All limits listed below are required MINIMUM LIMITS:
(i)Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the state where each Terminal is located, in limits not
less than statutory requirements;
(ii)Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker's compensation statute of the jurisdiction in which the
worker's service is performed, and in the aggregate as respects occupational
disease;
(iii)Commercial General Liability Insurance, including contractual liability
insurance covering Carrier's indemnity obligations under this Agreement or any
Purchase Order, with minimum limits of $1,000,000 combined single limit per
occurrence for bodily injury and property damage liability, or such higher
limits as may be required by TLO or by Applicable Law from time to time. This
policy shall include Broad Form Contractual Liability insurance coverage which
shall specifically apply to the obligations assumed in this Agreement and any
Purchase Order by Tesoro;
(iv)Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by Tesoro or by Applicable Law from time to time. Coverage must
assure compliance with Sections 29 and 30 of the Motor Carrier Act of 1980 and
all applicable rules and regulations of the Federal Highway Administration's
Bureau of Motor Carrier Safety and Interstate Commerce Commissioner (Form MCS 90
Endorsement). Limits of liability for this insurance must be in accordance with
the financial responsibility requirement of the Motor Carrier Act, but not less
than $1,000,000 per occurrence;
(v)Excess (Umbrella) Liability Insurance with limits not less than $4,000,000
per occurrence. Additional excess limits may be utilized to supplement
inadequate limits in the primary policies required in items (ii), (iii), and
(iv) above;
(vi)Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; clean up costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and

19

--------------------------------------------------------------------------------



(vii)Property Insurance, with a limit of no less than $1,000,000, which property
insurance shall be first-party property insurance to adequately cover Tesoro's
owned property; including personal property of others.
(b)All such policies must be endorsed with a Waiver of Subrogation endorsement,
effectively waiving rights of recovery under subrogation or otherwise, against
TLO, and shall contain where applicable, a severability of interest clause and a
standard cross liability clause.
(c)Upon execution of this Agreement and prior to the operation of any equipment
by Tesoro, Carrier or its authorized drivers at the Terminals, Tesoro and/or
Carrier will furnish to TLO, and at least annually thereafter (or at any other
times upon request by TLO) during the Term (and for any coverage maintained on a
“claims-made” basis, for two (2) years after the termination of this Agreement
or any applicable Purchase Order), insurance certificates and/or certified
copies of the original policies to evidence the insurance required herein,
including on behalf of Carrier's contractors providing authorized vehicles or
authorized drivers. Such certificates shall be in the form of the “Accord”
Certificate of Insurance, and reflect that they are for the benefit of TLO and
shall provide that there will be no material change in or cancellation of the
policies unless TLO is given at least thirty (30) days prior written notice.
Certificates providing evidence of renewal of coverage shall be furnished to TLO
prior to policy expiration.
(d)Tesoro and/or Carrier shall be solely responsible for any deductibles or
self-insured retention.
29.
GOVERNMENT REGULATIONS

(a)Product Certification. Each Party certifies that none of the Products covered
by this Agreement or any Purchase Order were derived from crude petroleum,
petrochemical, or gas which was produced or withdrawn from storage in violation
of any federal, state or other governmental law, nor in violation of any rule,
regulation or promulgated by any governmental agency having jurisdiction in the
premises.
(b)Applicable Law. The Parties are entering into this Agreement and any Purchase
Order in reliance upon and shall fully comply with all Applicable Law which
directly or indirectly affects the Products throughput hereunder, or any
receipt, throughput delivery, transportation, handling or storage of Products
hereunder or the ownership, operation or condition of each Terminal. Each Party
shall be responsible for compliance with all Applicable Laws associated with
such Party's respective performance hereunder and the operation of such Party's
facilities. In the event any action or obligation imposed upon a Party under
this Agreement and any Purchase Order shall at any time be in conflict with any
requirement of Applicable Law, then this Agreement and any Purchase Order shall
immediately be modified to conform the action or obligation so adversely
affected to the requirements of the Applicable Law, and all other provisions of
this Agreement and any Purchase Order shall remain effective.
(c)New Or Changed Applicable Law: If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretations is
materially changed, which change is not addressed by another provision of this
Agreement or any Purchase Order and which has a material adverse economic impact
upon a Party, either Party, acting in good

20

--------------------------------------------------------------------------------



faith, shall have the option to request renegotiation of the relevant provisions
of this Agreement or any Purchase Order with respect to future performance. The
Parties shall then meet to negotiate in good faith amendments to this Agreement
or to an applicable Purchase Order that will conform to the new Applicable Law
while preserving the Parties' economic, operational, commercial and competitive
arrangements in accordance with the understandings set forth herein.
30.
SUSPENSION OF REFINERY OPERATIONS

(a)In the event that Tesoro decides to permanently or indefinitely suspend
refining operations at any of Tesoro's Refineries for a period that shall
continue for at least twelve (12) consecutive Months, Tesoro may provide written
notice to TLO of Tesoro's intent to terminate that part of this Agreement or any
Purchase Order relating to the applicable associated Terminal (the “Suspension
Notice”). Such Suspension Notice shall be sent at any time after Tesoro has
publicly announced such suspension and, upon the expiration of the twelve
(12)-Month period following the date such notice is sent (the “Notice Period”),
that part of this Agreement or any Purchase Order relating to such Terminal
shall terminate. If Tesoro publicly announces, more than two Months prior to the
expiration of the Notice Period, its intent to resume operations at the
applicable Refinery, then the Suspension Notice shall be deemed revoked and the
applicable portion of this Agreement or any Purchase Order shall continue in
full force and effect as if such Suspension Notice had never been delivered.
(b)During the Notice Period, for any Month during which Tesoro does not
throughput any volumes of Products at an affected Terminal, Tesoro shall be
permitted to reduce its Minimum Throughput Commitment by an amount equal to the
Stipulated Volume for such affected Terminal(s), provided that Tesoro pays TLO a
fee for such Month (a “Curtailment Fee”). Curtailment Fees for each applicable
Month shall be equal to (i) such Terminal's Stipulated Volume multiplied by (ii)
the number of days in the Month, multiplied by (iii) the weighted average
monthly Terminalling Service Fee incurred by Tesoro at such Terminal during the
twelve (12) calendar Months immediately preceding the Refinery's suspension of
operations. For the purposes of calculating Shortfall Payments during any Month
in which Tesoro pays TLO a Curtailment Fee, volume shortfalls shall be
determined by deducting volumes throughput at the Terminals by TRMC during such
Month from the Adjusted Minimum Throughput Commitment.
(c)Upon the expiration of the Notice Period, Tesoro shall no longer owe TLO any
future Curtailment Fees and shall have no throughput obligation with respect to
the affected Terminal, and Tesoro's Minimum Throughput Commitment shall be
adjusted to the Adjusted Minimum Volume Commitment for the remaining unaffected
Terminals, by deducting the applicable Stipulated Volume for the Terminal
removed from this Agreement or any Purchase Order under this Section 30. If
refining operations at any of the Refineries are suspended for any reason
(including Refinery turnarounds and other scheduled maintenance), then Tesoro
shall remain liable for Shortfall Payments under this Agreement or any
applicable Purchase Order for the duration of the suspension, unless and until
this Agreement or applicable Purchase Order is terminated as provided above.
Schedule B attached hereto includes a list of the Terminals associated with each
of the Refineries.

21

--------------------------------------------------------------------------------



31.
FORCE MAJEURE

(a)As soon as possible upon the occurrence of a Force Majeure, TLO shall provide
Tesoro with written notice of the occurrence of such Force Majeure (a “Force
Majeure Notice”). TLO shall identify in such Force Majeure Notice the
approximate length of time that TLO reasonably believes in good faith such Force
Majeure shall continue (the “Force Majeure Period”). If TLO advises in any Force
Majeure Notice that it reasonably believes in good faith that the Force Majeure
Period shall continue for more than twelve (12) consecutive Months, then,
subject to Section 32 below, at any time after TLO delivers such Force Majeure
Notice, either Party may terminate that portion of this Agreement or any
Purchase Order relating to the affected Terminal(s), but only upon delivery to
the other Party of a notice (a “Termination Notice”) at least twelve (12) Months
prior to the expiration of the Force Majeure Period; provided, however; that
such Termination Notice shall be deemed cancelled and of no effect if the Force
Majeure Period ends prior to the expiration of such twelve (12)-Month period. If
this Agreement or any Purchase Order is terminated as to a Terminal under this
Section 31, then Tesoro's Minimum Throughput Commitment shall be adjusted to the
Adjusted Minimum Volume Commitment for the remaining unaffected Terminals, by
deducting the applicable Stipulated Volume for the Terminal so removed from this
Agreement or any Purchase Order. For the avoidance of doubt, neither Party may
exercise its right under this Section 31(a) to terminate this Agreement or any
Purchase Order as a result of a Force Majeure with respect to any Terminal that
has been unaffected by, or has been restored to working order since, the
applicable Force Majeure, including pursuant to a Restoration under Section 32.
(b)Notwithstanding the foregoing, if Tesoro delivers a Termination Notice to TLO
(the “Tesoro Termination Notice”) and, within thirty (30) days after receiving
such Tesoro Termination Notice, TLO notifies Tesoro that TLO reasonably believes
in good faith that it shall be capable of fully performing its obligations under
this Agreement or any Purchase Order within a reasonable period of time, then
the Tesoro Termination Notice shall be deemed revoked and the applicable portion
of this Agreement or any Purchase Order shall continue in full force and effect
as if such Tesoro Termination Notice had never been given.
(c)If either Party terminates a portion of this Agreement or any Purchase Order
related to one or more specific Terminals, then the Minimum Throughput
Commitment shall be reduced by the Stipulated Volume for the applicable
Terminal(s).
32.
CAPABILITIES OF FACILITIES

(a)Interruptions of Service. TLO shall use reasonable commercial efforts to
minimize the interruption of service at each Terminal and any portion thereof.
TLO shall promptly inform Tesoro operational personnel of any anticipated
partial or complete interruption of service at any Terminal, including relevant
information about the nature, extent, cause and expected duration of the
interruption and the actions TLO is taking to resume full operations, provided
that TLO shall not have any liability for any failure to notify, or delay in
notifying, Tesoro of any such matters except to the extent Tesoro has been
materially prejudiced or damaged by such failure or delay.

22

--------------------------------------------------------------------------------



(b)Maintenance and Repair Standards. Subject to Force Majeure and interruptions
for routine repair and maintenance, consistent with customary terminal industry
standards, TLO shall maintain each Terminal in a condition and with a capacity
sufficient to throughput a volume of Tesoro's Products at least equal to the
respective Stipulated Volume for such Terminal. TLO's obligations may be
temporarily suspended during the occurrence of, and for the entire duration of,
a Force Majeure or other interruption of service that prevents TLO from
terminalling the Minimum Throughput Commitment hereunder. To the extent TLO is
prevented from terminalling volumes equal to the full Minimum Throughput
Commitment for reasons of Force Majeure or other interruption of service, then
Tesoro's obligation to throughput the Minimum Throughput Commitment and pay any
Shortfall Payment shall be reduced proportionately in an amount not to exceed
the Stipulated Volume for the affected Terminal. At such time as TLO is capable
of terminalling volumes equal to the Minimum Throughput Commitment, Tesoro's
obligation to throughput the full Minimum Throughput Commitment shall be
restored. If for any reason, including, without limitation, a Force Majeure
event, the throughput or storage capacity of any Terminal should fall below the
capacity required for throughput of the Stipulated Volume for that Terminal,
then within a reasonable period of time after the commencement of such
reduction, TLO shall make repairs to the Terminal to restore the capacity of
such Terminal to that required for throughput of the Stipulated Volume
(“Restoration”). Except as provided below in Section 32(c), all of such
Restoration shall be at TLO's cost and expense, unless the damage creating the
need for such repairs was caused by the negligence or willful misconduct of
Tesoro, its employees, agents or customers.
(c)Capacity Resolution. In the event of the failure of TLO to maintain any
Terminal in a condition and with a capacity sufficient to throughput a volume of
Tesoro's Products equal to the respective Stipulated Volume for such Terminal,
then either Party shall have the right to call a meeting between executives of
both Parties by providing at least two (2) Business Days' advance written
notice. Any such meeting shall be held at a mutually agreeable location and will
be attended by executives of both Parties each having sufficient authority to
commit his or her respective Party to a Capacity Resolution (hereinafter
defined). At the meeting, the Parties will negotiate in good faith with the
objective of reaching a joint resolution for the Restoration of capacity on the
Terminal which will, among other things, specify steps to be taken by TLO to
fully accomplish Restoration and the deadlines by which the Restoration must be
completed (the “Capacity Resolution”). Without limiting the generality of the
foregoing, the Capacity Resolution shall set forth an agreed upon time schedule
for the Restoration activities. Such time schedule shall be reasonable under the
circumstances, consistent with customary terminal industry standards and shall
take into consideration TLO's economic considerations relating to costs of the
repairs and Tesoro's requirements concerning its refining and marketing
operations. TLO shall use commercially reasonable efforts to continue to provide
storage and throughput of Tesoro's Products at the affected Terminal, to the
extent the Terminal has capability of doing so, during the period before
Restoration is completed. In the event that Tesoro's economic considerations
justify incurring additional costs to restore the Terminal in a more expedited
manner than the time schedule determined in accordance with the preceding
sentence, Tesoro may require TLO to expedite the Restoration to the extent
reasonably possible, subject to Tesoro's payment, in advance, of the estimated
incremental costs to be incurred as a result of the expedited time schedule. In
the event the Parties agree to an expedited Restoration plan in which Tesoro
agrees to fund a portion of the Restoration cost, then neither Party shall have
the right to terminate this Agreement or any applicable Purchase Order pursuant
to Section 31 above, so

23

--------------------------------------------------------------------------------



long as such Restoration is completed with due diligence, and Tesoro shall pay
its portion of the Restoration costs to TLO in advance based on an estimate
based on reasonable engineering standards promulgated by the Association for
Facilities Engineering. Upon completion, Tesoro shall pay the difference between
the actual portion of Restoration costs to be paid by Tesoro pursuant to this
Section 32(c) and the estimated amount paid under the preceding sentence within
thirty (30) days after receipt of TLO's invoice therefor, or, if appropriate,
TLO shall pay Tesoro the excess of the estimate paid by Tesoro over TLO's actual
costs as previously described within thirty (30) days after completion of the
Restoration.
(d)Tesoro's Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale of a Refinery, TLO either (i)
refuses or fails to meet with Tesoro within the period set forth in Section
32(c), (ii) fails to agree to perform a Capacity Resolution in accordance with
the standards set forth in Section 32(c), or (iii) fails to perform its
obligations in compliance with the terms of a Capacity Resolution, Tesoro may,
as its sole remedy for any breach by TLO of any of its obligations under Section
32(c), require TLO to complete a Restoration of the affected Terminal, subject
to and to the extent permitted under the terms, conditions and/or restrictions
of applicable leases, permits and/or Applicable Law. Any such Restoration
required under this Section 32(d) shall be completed by TLO at Tesoro's cost.
TLO shall use commercially reasonable efforts to continue to provide storage and
throughput of Tesoro's Products at the affected Terminal, during the period
while such Restoration is being completed. Any work performed by TLO pursuant to
this Section 32(d) shall be performed and completed in a good and workmanlike
manner consistent with applicable industry standards and in accordance with all
applicable laws, rules and/or regulations. Additionally, during such period
after the occurrence of (x) a Partnership Change of Control or (y) a sale of a
Refinery, Tesoro may exercise any remedies available to it under this Agreement
or any Purchase Order (other than termination), including the right to
immediately seek temporary and permanent injunctive relief for specific
performance by TLO of the applicable provisions of this Agreement or any
Purchase Order, including, without limitation, the obligation to make
Restorations as described herein.
(e)Commingled Storage. Unless otherwise specified in a Purchase Order, all
storage and throughput of Tesoro's volumes shall be on a fungible commingled
basis, and TLO may commingle such Products with Products of like grade and kind.
All tank heels shall be allocated among all storage users on a pro rata basis.
TLO shall have the right to enter into arrangements with third parties to
throughput and store volumes of Products at each Terminal, provided however,
that TLO shall not enter into any third party arrangements that would restrict
or limit the ability of Tesoro to throughput the Stipulated Volume at each
Terminal each Month without proration or allocation, on reasonable schedules
consistent with Tesoro's requirements, and to receive the Ancillary Services
provided herein.
(f)Dedicated Storage. In the event that the Parties determine to use dedicated
storage tanks during the Term pursuant to a Purchase Order, such storage tanks
and capacities identified on a Purchase Order shall be dedicated and used
exclusively for the storage and throughput of Tesoro's Product. For those
dedicated tanks, Tesoro shall be responsible for providing all tank heels
required for operation of such tanks. Tesoro shall pay the fees specified on a
Purchase Order for the dedication of such tanks.

24

--------------------------------------------------------------------------------



(g)First Refusal. In the event that TLO desires to enter into a third-party
dedicated storage arrangement (a “Storage Contract”) for any storage tank
subject to this Agreement and existing on the Commencement Date (a “Subject
Tank”), TLO shall provide Tesoro with (i) written notice of its intent to enter
into a Storage Contract and the general terms of such transaction and (ii) a
thirty (30)-day period (beginning upon Tesoro's receipt of such written notice)
(the “Offer Period”) in which Tesoro may make a good faith offer to enter into a
Storage Contract with TLO with respect to such Subject Tank (the “Right of First
Refusal”). If Tesoro makes an offer on terms no less favorable to TLO than the
third-party offer for a Storage Contract with respect to such Subject Tank
during the Offer Period, then TLO shall be obligated to enter into a Storage
Contract with Tesoro. If Tesoro does not exercise its Right of First Refusal in
the manner set forth above, TLO may, for the next ninety (90) days, proceed with
the negotiation of the third-party Storage Contract. If no third-party Storage
Contract is consummated during such ninety-day period, then the terms and
conditions of this Section 32(g) shall again become effective with respect to
such Storage Tank.
33.
TERMINATION

(a)A Party shall be in default under this Agreement or any Purchase Order if:
(i)the Party materially breaches any provision of this Agreement or applicable
Purchase Order and such breach is not cured within fifteen (15) Business Days
after notice thereof (which notice shall describe such breach in reasonable
detail) is received by such Party;
(ii)the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets; or
(iii)if any of the Parties is in default as described above, then (A) if Tesoro
is in default, TLO may or (B) if TLO is in default, Tesoro may: (1) terminate
this Agreement or applicable Purchase Order upon notice to the defaulting
Parties; (2) withhold any payments due to the defaulting Parties under this
Agreement or applicable Purchase Order; and/or (3) pursue any other remedy at
law or in equity.
(b)Tesoro shall, upon expiration or termination of this Agreement or any
Purchase Order, promptly remove all of its Products including any downgraded and
interface Product from the Terminals within thirty (30) days of such termination
or expiration. In the event all of the Product is not removed within such thirty
(30) day period, Tesoro shall be assessed a storage fee to all Products held in
storage more than thirty (30) days beyond the termination or expiration of this
Agreement or applicable Purchase Order until such time Tesoro's entire Product
is removed from the Terminals.

25

--------------------------------------------------------------------------------



(c)Tesoro shall, upon expiration or termination of this Agreement or any
Purchase Order, promptly remove any and all of its owned equipment not purchased
by TLO pursuant to Section 13 above, and restore the Terminals to their
condition prior to the installation of such equipment.
34.
RIGHT TO ENTER INTO A NEW TERMINALLING AGREEMENT

(a)Upon termination of this Agreement or a Purchase Order for reasons other than
(x) a default by Tesoro and (y) any other termination of this Agreement or a
Purchase Order initiated by Tesoro pursuant to Sections 30 or 31. Tesoro shall
have the right to require TLO to enter into a new terminalling services
agreement with Tesoro that (i) is consistent with the terms set forth in this
Agreement, (ii) relates to the same Terminals that are the subject matter of
this Agreement, and (iii) has commercial terms that are, in the aggregate, equal
to or more favorable to TLO than fair market value terms as would be agreed by
similarly-situated parties negotiating at arm's length; provided, however; that
the term of any such new terminalling services agreement shall not extend beyond
April 30, 2031.
(b)In the event that TLO proposes to enter into a terminalling services
agreement with a third party upon the termination of this Agreement or any
Purchase Order for reasons other than (x) by default by Tesoro and (y) any other
termination of this Agreement or any Purchase Order initiated by Tesoro pursuant
to Sections 30 or 31, TLO shall give Tesoro 90 days' prior written notice of any
proposed new terminalling services agreement with a third party, including (i)
details of all of the material terms and conditions thereof and (ii) a thirty
(30)-day period (beginning upon Tesoro's receipt of such written notice) (the
“First Offer Period”) in which Tesoro may make a good faith offer to enter into
a new terminalling agreement with TLO (the “Terminalling Right of First
Refusal”). If Tesoro makes an offer on terms no less favorable to TLO than the
third-party offer with respect to such terminalling services agreement during
the First Offer Period, then TLO shall be obligated to enter into a terminalling
services agreement with Tesoro on the terms set forth in subsection (a) above.
If Tesoro does not exercise its Terminalling Right of First Refusal in the
manner set forth above, TLO may, for the next ninety (90) days, proceed with the
negotiation of the third-party terminalling services agreement. If no third
party agreement is consummated during such ninety-day period, the terms and
conditions of this Section 34(b) shall again become effective.
35.
ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL

(a)Tesoro shall not assign all of its obligations hereunder or under a Purchase
Order without TLO's prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however; that Tesoro
may assign this Agreement or any Purchase Order, without TLO's consent, in
connection with a sale by Tesoro of a Refinery associated with one of TLO's
Terminals so long as the transferee: (i) agrees to assume all of Tesoro's
obligations under this Agreement and any Purchase Order with respect to the
associated Terminal(s); and (ii) is financially and operationally capable of
fulfilling the terms of this Agreement and any Purchase Order, which
determination shall be made by Tesoro in its reasonable judgment.

26

--------------------------------------------------------------------------------



(b)TLO shall not assign its rights or obligations under this Agreement or any
Purchase Order without Tesoro's prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed; provided, however, that (i)
TLO may assign this Agreement or any Purchase Order without Tesoro's consent in
connection with a sale by TLO of one or more of its Terminals so long as the
transferee: (A) agrees to assume all of TLO's obligations under this Agreement
and any Purchase Order with respect to the associated Terminal(s); (B) is
financially and operationally capable of fulfilling the terms of this Agreement
and any Purchase Order, which determination shall be made by TLO in its
reasonable judgment; and (C) is not a competitor of Tesoro; and (ii) TLO shall
be permitted to make a collateral assignment of this Agreement or any Purchase
Order solely to secure working capital financing for TLO.
(c)If either Tesoro or TLO assigns its rights or obligations under this
Agreement or any Purchase Order relating to a specific Terminal, then: (i) the
Minimum Throughput Commitment shall be converted to the Adjusted Minimum Volume
Commitment for the Terminals remaining subject to this Agreement or applicable
Purchase Order by reducing by the amount of the Stipulated Volume for such
assigned Terminal, and both Tesoro's and TLO's obligations shall continue with
respect to the remaining Terminals and the Adjusted Minimum Throughput
Commitment; and (ii) the rights and obligations relating to the affected
Terminal, and its Stipulated Volume, shall be novated into a new agreement with
the assignee, and such assignee shall be responsible for the performance of the
assigning Party's obligations relating to the affected Terminal.
(d)Any assignment that is not undertaken in accordance with the provisions set
forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required. This Agreement and any Purchase Order shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns.
(e)Tesoro's obligations hereunder shall not terminate in connection with a
Partnership Change of Control, provided however, that in the case of a
Partnership Change of Control, Tesoro shall have the option to extend the Term
as provided in Section 3. TLO shall provide Tesoro with notice of any
Partnership Change of Control at least sixty (60) days prior to the effective
date thereof.
36.
NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) if mailed by an internationally recognized
overnight express mail service such as Federal Express, UPS, or DHL Worldwide,
one (1) Business Day after deposit therewith prepaid; or (d) if by e-mail, one
Business Day after delivery with receipt confirmed. All notices will be
addressed to the Parties at the respective addresses as follows:

27

--------------------------------------------------------------------------------



If to TRMC or TAK, to:
c/o Tesoro Refining & Marketing Company LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone: (210) 626-4280
fax: (210) 745-4494
email: charles.s.parrish@tsocorp.com
For all other notices and communications:
Attention: Richard D. Weyen, Vice President, Logistics
phone: (210) 626-4379
fax: (210) 745-4631
email: Rick.D.Weyen@tsocorp.com
If to TLO, to:
Tesoro Logistics Operations LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone: (210) 626-4280
fax: (210) 745-4494
email: charles.s.parrish@tsocorp.com
For all other notices and communications:
Attention: Victoria R. Somers, Contracts Administrator - Logistics
phone: (210) 626-6390
fax: (210) 745-4490
email: victoria.r.somers@tsocorp.com
or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.
37.
CONFIDENTIAL INFORMATION

(a)Obligations. Each Party shall use reasonable efforts to retain the other
Parties' Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 37. Each Party further agrees
to take the same care with the other Party's Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:

28

--------------------------------------------------------------------------------



(i)is available, or becomes available, to the general public without fault of
the receiving Party;
(ii)was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TLO that was in the possession of Tesoro or any of its affiliates as a result of
their ownership or operation of the Terminals prior to the Commencement Date);
(iii)is obtained by the receiving Party without an obligation of confidence from
a third party who is rightfully in possession of such information and, to the
receiving Party's knowledge, is under no obligation of confidentiality to the
disclosing Party; or
(iv)is independently developed by the receiving Party without reference to or
use of the disclosing Party's Confidential Information.
For the purpose of this Section 37, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.
(b)Required Disclosure. Notwithstanding Section 37(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of the New York Stock Exchange, any of the disclosing
Party's Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party's Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.
(c)Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party's Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party's legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party's customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 37, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.

29

--------------------------------------------------------------------------------



(d)Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement or any Purchase Order (the “Receiving Party Personnel”). The Receiving
Party Personnel who have access to any Confidential Information of the
disclosing Party will be made aware of the confidentiality provision of this
Agreement, and will be required to abide by the terms thereof. Any third party
contractors that are given access to Confidential Information of a disclosing
Party pursuant to the terms hereof shall be required to sign a written agreement
pursuant to which such Receiving Party Personnel agree to be bound by the
provisions of this Agreement, which written agreement will expressly state that
it is enforceable against such Receiving Party Personnel by the disclosing
Party.
(e)Survival. The obligation of confidentiality under this Section 37 shall
survive the termination of this Agreement for a period of two (2) years.
38.
MISCELLANEOUS

(a)Modification; Waiver. This Agreement or any Purchase Order may be terminated,
amended or modified only by a written instrument executed by the Parties. Any of
the terms and conditions of this Agreement or any Purchase Order may be waived
in writing at any time by the Party entitled to the benefits thereof. No waiver
of any of the terms and conditions of this Agreement or any Purchase Order, or
any breach thereof, will be effective unless in writing signed by a duly
authorized individual on behalf of the Party against which the waiver is sought
to be enforced. No waiver of any term or condition or of any breach of this
Agreement or any Purchase Order will be deemed or will constitute a waiver of
any other term or condition or of any later breach (whether or not similar), nor
will such waiver constitute a continuing waiver unless otherwise expressly
provided.
(b)Entire Agreement. This Agreement, together with the Schedules and Purchase
Orders, constitutes the entire agreement among the Parties pertaining to the
subject matter hereof and supersedes all prior agreements and understandings of
the Parties in connection therewith.
(c)Governing Law; Jurisdiction. This Agreement and any Purchase Order shall be
governed by the laws of the State of Texas without giving effect to its conflict
of laws principles. Each Party hereby irrevocably submits to the exclusive
jurisdiction of any federal court of competent jurisdiction situated in the
United States District Court for the Western District of Texas, San Antonio
Division, or if such federal court declines to exercise or does not have
jurisdiction, in the district court of Bexar County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of such Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement or any Purchase Order brought in such Courts, irrevocably waive
any claim that any such action, suit or proceeding brought in any such Court has
been brought in an inconvenient forum and further irrevocably waive the right to
object, with respect to such claim, action, suit or proceeding brought in any
such Court, that such Court does not have jurisdiction over such Party. The
Parties hereby irrevocably consent to the service of process by registered

30

--------------------------------------------------------------------------------



mail, postage prepaid, or by personal service within or without the State of
Texas. Nothing contained herein shall affect the right to serve process in any
manner permitted by law.
(d)Counterparts. This Agreement and any Purchase Order may be executed in one or
more counterparts (including by facsimile or portable document format (pdf)) for
the convenience of the Parties hereto, each of which counterparts will be deemed
an original, but all of which counterparts together will constitute one and the
same agreement.
(e)Severability. Whenever possible, each provision of this Agreement and any
Purchase Order will be interpreted in such manner as to be valid and effective
under applicable law, but if any provision of this Agreement or any Purchase
Order or the application of any such provision to any Person or circumstance
will be held invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, such invalidity, illegality or unenforceability will not
affect any other provision hereof, and the Parties will negotiate in good faith
with a view to substitute for such provision a suitable and equitable solution
in order to carry out, so far as may be valid and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.
(f)No Third Party Beneficiaries. It is expressly understood that the provisions
of this Agreement and any Purchase Order do not impart enforceable rights in
anyone who is not a Party or successor or permitted assignee of a Party.
(g)WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PURCHASE ORDER OR ANY PERFORMANCE
OR FAILURE TO PERFORM OF ANY OBLIGATION HEREUNDER.
(h)Schedules and Purchase Order(s). Each of the Schedules and Purchase Order(s)
attached hereto and referred to herein is hereby incorporated in and made a part
of this Agreement as if set forth in full herein.
[Remainder of this page intentionally left blank.]



31

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.
TESORO ALASKA COMPANY
 
TESORO REFINING & MARKETING
COMPANY LLC
 
 
 
 
 
 
By:
  /s/ GREGORY J. GOFF
 
By:
  /s/ GREGORY J. GOFF
 
Gregory J. Goff
 
 
Gregory J. Goff
 
President
 
 
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
 
 
 
 
By:
TESORO LOGISTICS LP,
 
 
 
               
 
its sole member
 
 
 
 
 
 
 
 
 
By:
TESORO LOGISTICS GP, LLC,
 
 
 
               
 
its general partner
 
 
 
 
 
 
 
 
 
By:
  /s/ PHILLIP M. ANDERSON
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 


































--------------------------------------------------------------------------------



SCHEDULE A
 
STIPULATED VOLUMES
Terminal
Stipulated Volume (bpd)
Anchorage
9,000
Boise
7,200
Burley
2,300
Los Angeles
33,300
Mandan
8,900
Salt Lake City
25,300
Stockton
7,600
Vancouver
6,400
TOTAL
100,000









If there are multiple Terminals at any of the above locations, the reference to
that location shall include all of such Terminals.







--------------------------------------------------------------------------------



SCHEDULE B
 
TERMINALS ASSOCIATED WITH REFINERIES
 
 
Refineries
Associated Terminal
Alaska Refinery
Anchorage Terminal
Anacortes Refinery
Vancouver Terminal
Golden Eagle Refinery
Stockton Terminal
Los Angeles Refinery
Los Angeles Terminal
Mandan Refinery
Mandan Terminal
Salt Lake City Refinery
Salt Lake City, Boise and Burley Terminals








--------------------------------------------------------------------------------



EXHIBIT 1
FORM OF PURCHASE ORDER
PURCHASE ORDER PURSUANT TO MASTER TERMINALLING AGREEMENT
This Purchase Order is entered as of ___, 20__, by and among Tesoro Refining &
Marketing Company LLC, a Delaware limited liability company (“TRMC”), Tesoro
Alaska Company, a Delaware corporation (“TAK” and, together with TRMC, “Tesoro”)
and Tesoro Logistics Operations LLC, a Delaware limited liability company
(“TLO”), pursuant to and in accordance with the terms of the Amended and
Restated Master Terminalling Agreement dated as of February 22, 2013, among such
parties (the “Agreement).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
Pursuant to Section 5 of the Agreement, the parties hereto agree to the
following provisions:
[Insert applicable provisions:
Allocation of storage and throughput capacity for separate Products at each
Terminal:
Per-Barrel fees for the volumes Tesoro throughputs at the Terminals:
Dedicated storage tanks and applicable fees:
Allocation of excess capacity and applicable fees:
Ancillary Services and applicable fees:
Surcharges pursuant to Section 6 of the Agreement:
Capital expenditures and related costs subject to reimbursement pursuant to
Section 9;
Cleaning of tanks or the conversion of a dedicated tank to storage of a
different Product pursuant to Section 9 of the Agreement and applicable fees:
Special or proprietary additive injection services or higher additive injection
rates pursuant to Sections 16 and 18 and the fees for such services:
Fees for lubricity and conductivity additive and injection services (including
for DCA injection) pursuant to Section 17 or 18 of the Agreement:
Fees for operation of special additive equipment pursuant to Section 20:
Receipt, storage and blending of ethanol into Tesoro's gasoline pursuant to
Section 21:
Periodic software updates, replacement of loading systems or software or other
upgrades pursuant to Section 22 and applicable costs:



--------------------------------------------------------------------------------



Dedicated storage to be provided and applicable fees:
Other:]
Except as set forth in this Purchase Order, the other terms of the Agreement
shall continue in full force and effect and shall apply to the terms of this
Purchase Order.


IN WITNESS WHEREOF, the parties hereto have duly executed this Purchase Order as
of the date first written above.
TESORO ALASKA COMPANY
 
TESORO REFINING & MARKETING COMPANY LLC
 
 
 
 
 
 
By:
 
 
By:
 
 
Gregory J. Goff
 
 
Gregory J. Goff
 
President
 
 
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
 
 
 
 
By:
TESORO LOGISTICS LP,
 
 
 
               
its sole member
 
 
 
 
 
 
 
 
 
By:
TESORO LOGISTICS GP, LLC,
 
 
 
               
its general partner
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 










--------------------------------------------------------------------------------



EXHIBIT 2
SHORTFALL PAYMENTS
[a101shortfallpayments.jpg]

